AMENDED ORDER

PER CURIAM.
AND NOW, this 3rd day of April 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Commonwealth Court erred in concluding that an administrative agency’s notice that clearly advises the recipient of the effective date of the agency’s action, but that does not specifically designate a “date of mailing,” is insufficient to begin the appeal period? If the notice is sufficient, is the recipient entitled to an appeal nunc pro tunc?